DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed with the written response received on 12/06/2021 have been considered. As directed by the amendments, claims 1, 14-18 are amended, claims 2, 10-12, 19-20 are canceled. Accordingly, an action on the merits follows regarding claims 1, 3-9, 13-18.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lowe (US 20150157083)(hereinafter Lowe).
Regarding claim 1, Lowe teaches a protective helmet, particularly for sport activities, comprising:
	an outer protective cap (74);

	a second inner protective shell (82) positioned inside and coupled to the first outer protective shell (78); and
	coupling means (the limiters and padding snaps) between the first outer protective shell (78) and said second inner protective shell (82), said coupling means comprising first damping means (the middle layer 80 between the first limiter 75 and the second limiter 77) and second mechanical retaining means (padding snaps 87) spaced apart from each other and positioned in corresponding seats of the first outer protective shell and second inner protective shell (fig 3);
	said first damping means positioned at a top portion of the helmet and comprising at least one ring-shaped damping element (annotated fig 2B) made of elastomeric material (para [0028], the middle layer 60 (80) can be formed of expanded polyolefin, polyester, polyurethane, D3O, Poron, para [0032], the middle layer can comprise expanded polypropylene) , the at least one ring-shaped dampening element (80) defining a rotational axis through the center of the ring-shaped damping element configured to be substantially centered with respect to a theoretical rotation axis passing through a neck of a wearer of the helmet (fig 3, the limiters 75, 77, and the ring-shaped middle layer 80 positioned at the center top portion of the helmet), the at least one ring-shaped dampening element (80) positioned between the first outer protective shell (78) and the second inner protective shell (82)(fig 3);
	said second mechanical retaining means (padding snaps 87, and it is well known in the art that the snaps comprising one male element and female element coupling together) for allowing partial rotation or roto-translation of said second inner shell with respect to said first outer shell and further with respect to the rotation axis through the center of the at least one ring-shaped damping element (para [0050]).

    PNG
    media_image1.png
    286
    632
    media_image1.png
    Greyscale

	Regarding claim 3, Lowe teaches the at least one ring-shaped damping element (80) made of elastomeric material has an outer crown (83) and an inner crown (85) securely coupled respectively to one or the other of first outer protective shell (78) and said second inner protective shell (82)(fig 3).
	Regarding claim 4, Lowe teaches the first outer protective shell (78) comprises a first seat (75) for housing the at least one ring-shaped damping element (80) made of elastomeric material having a support surface and a first inner edge, and said second inner protective shell (82) comprises a first protuberance (77) having a first outer edge inserted in said at least one ring-shaped damping element (80) made of elastomeric material (fig 3).
	Regarding claim 5, Lowe teaches the first inner edge of the first seat is solidly coupled to the outer crown of the at least one ring-shaped damping element made of elastomeric material, and said first outer edge of the first protuberance is solidly coupled to the inner crown of the at least one ring-shaped damping element made of elastomeric material (fig 3, para [0049], various layers of the multi-layer liner can be coupled including directly attached to each other chemically, mechanically, or both).
	Regarding claim 6, Lowe teaches the second inner protective shell (82) comprises a second seat for housing the at least one ring-shaped damping element (80) made of elastomeric material having a support surface and a second inner edge, and the outer protective shell (78) comprises a second protuberance having a second outer edge inserted into the at least one ring-shaped damping element (80) made of elastomeric material (para [0036], the recess-and-projection configuration of the first movement limiter and the second movement limiter can be reversed so that the first movement limiter is formed as a projection and the second movement limiter is formed as a recess or indent).
	Regarding claim 7, Lowe teaches the second inner edge of the second seat is solidly coupled to the outer crown of the at least one ring-shaped damping element made of elastomeric material and the second outer edge of the second protuberance is solidly coupled to the inner crown of the at least one ring-shaped damping element made of elastomeric material (para [0049], para [0036]).
	Regarding claim 8, Lowe teaches the second inner protective shell (82) is movable relative to the first outer protective shell (78) and in that the second mechanical means allow partial rotation or roto-translation of the inner protective shell with respect to the first outer protective shell (para [0050]).
	Regarding claim 13, Lowe teaches a plurality of the mechanical retaining means (fig 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lowe (US 20150157083), in view of Weber (US 20160316847)(hereinafter Weber).
Regarding claim 9, Lowe teaches the second mechanical retaining means comprises snap-locking means (padding snaps 87) extending through an opening in layers of the multi-layer helmet 70 and couple layers of the multi-layer helmet together (para [0050]). Lowe does not clearly show the mechanical retaining means comprise a male element positioned in a corresponding seat of one of the outer protective shell or second inner protective shell and a female element suitable for engaging the snap-locking means of the male element and positioned in a corresponding seat of the other between the first outer shell or second inner shell. However, Weber teaches in fig 29 the band 1940 is inserted into a receptacle of the inner liner at one end, the other end is coupled to the outer liner via a mechanical cap. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the padding snaps of Lowe with the teaching of Weber that the mechanical retaining means comprise a male element positioned in a corresponding seat of one of the outer protective shell or second inner protective shell and a female element positioned in a corresponding seat of the other between the first outer shell or second inner shell for the benefit of coupling the two layers together and providing greater deflection of the inner shell relative to the outer shell while still retaining the ability to return the layers back to their original positions.
Regarding claim 14, Lowe teaches a protective helmet (fig 3), comprising:
an outer protective cap (74);
a first outer protective shell (78) positioned inside and coupled to the outer protective cap (74);
a second inner protective shell (82) positioned inside and coupled to the first outer protective shell (78);
at least one ring-shaped damping element (the middle layer 80 between the first limiter 75 and the second limiter 77) made of elastomeric material (para [0028], the middle layer 60(80) can be formed of expanded polyolefin, polyester, polyurethane, D3O, Poron) and positioned at a top portion of the helmet (fig 3), having an outer crown (83) and an inner crown (85) securely coupled respectively to one or the other of the first outer protective shell and the second inner protective shell (fig 3) and configured to be substantially centered with respect to a theoretical rotation axis passing through a neck of a wearer of the helmet (fig 3);
a plurality of padding snaps (87) extending through an opening in layers of the multi-layer helmet 70 and coupling layers of the multi-layer helmet together (para [0050]); the padding snaps (87) spaced apart from the coupling of the at least one ring-shaped damping element (80) to the one of the first outer protective shell (78) or second inner protective shell (82);
wherein the second inner protective shell is movable relative to the first outer protective shell and in that the plurality of padding snaps allow partial rotation or roto-translation of the inner protective shell with respect to the first outer protective shell and further with respect to a rotation axis through the center of the at least one ring-shaped damping element (fig 3, para [0050]).
Lowe does not clearly show a plurality of male elements positioned in first corresponding seats of one of the outer protective shell or second inner protective shell and a plurality of female elements positioned in second corresponding seats of the other between the first outer shell or second inner shell. However, Weber teaches in fig 29 the band 1940 is inserted into a receptacle of the inner liner at one end, the other end is coupled to the outer liner via a mechanical cap. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the padding snaps of Lowe with the teaching of Weber that the mechanical retaining means comprise a male element positioned in a corresponding seat of one of the outer protective shell or second inner protective shell and a female element positioned in a corresponding seat of the other between the first outer shell or second inner shell for the benefit of coupling the two layers together and providing greater deflection of the inner shell relative to the outer shell while still retaining the ability to return the layers back to their original positions. 
Regarding claim 15, Lowe teaches the first outer protective shell (78) comprises a third seat (75) for housing the at least one ring-shaped damping element (80) having a support surface and a first inner edge, and the second inner protective shell (82) comprises a first protuberance (77) having a first outer edge inserted in the ring-shaped damping element (80) made of elastomeric material (fig 3).
Regarding claim 16, Lowe teaches the first inner edge of the third seat is solidly coupled to the outer crown of the at least one ring-shaped damping element, and the first outer edge of the first protuberance is solidly coupled to the inner crown of the at least one ring-shaped damping element (fig 3, para [0049], various layers of the multi-layer liner can be coupled including directly attached to each other chemically, mechanically, or both).
Regarding claim 17, Lowe teaches the second inner protective shell (82) comprises a fourth seat for housing the at least one ring-shaped damping element (80) having a support surface and a second inner edge, and the first outer protective shell (78) comprises a second protuberance having a second outer edge inserted into the at least one ring-shaped damping element (para [0036], the recess-and-projection configuration of the first movement limiter and the second movement limiter can be reversed so that the first movement limiter is formed as a projection and the second movement limiter is formed as a recess or indent).
Regarding claim 18, Lowe teaches the second inner edge of the fourth seat is solidly coupled to the outer crown of the at least one ring-shaped damping element and the second outer edge of the second protuberance is solidly coupled to the inner crown of the at least one ring-shaped damping element (para [0049], para [0036]).
Response to Arguments
Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive. 
In response to the Applicant’s arguments that Lowe does not teach or suggest a ring-shaped damping means, first, as the Examiner stated in the office action, Lowe teaches the middle layer 80 in fig 3 is identical to the middle layer 60 in fig 2A-2E (para [0044]); and as shown in annotated Lowe’s fig 2B, the interface surface 63 together with ring-shaped interface surface 65 create a ring-shaped damping means. Second, the claim language does not require “ a ring” which the Applicant argued in page 11, the claim language only recites “a ring-shaped damping means”, and “a ring-shaped damping means” is different from “a ring” structure. 
In response to the Applicant’s arguments that Lowe does not teach an isolation damper be positioned at a top portion of the helmet, and substantially centered with respect to a theoretical rotation axis passing through a neck of a wearer of the helmet, or that additional elements (e.g. bands) are spaced apart from the isolation damper (first paragraph, page 12), Lowe does teach an isolation damper (80) positioned at a top portion of the helmet , and substantially centered with respect to a theoretical rotation axis passing through a neck of a wearer (fig 3), and additional elements (87) are spaced apart from the isolation damper (para [0050], the snaps 87 extending through an opening, hole, or cut-out in the one or more layers of the multi-layer helmet 70).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./            Examiner, Art Unit 3732                                                                                                                                                                                            

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732